Exhibit 21.1 Name of Entity Ownership Jurisdiction of Incorporation or Organization Hersha Hospitality Trust N/A MD Hersha Hospitality Limited Partnership (“HHLP”) (the “Operating Partnership”) 94.9% by Hersha Hospitality Trust (General Partnership Interest) 5.1% by Hersha Affiliates (Limited Partnership Interest) VA Hersha Hospitality, LLC (“HH LLC”) 100% by HHLP VA 44 New England Management Company 100% by HHLP VA HHM Leasehold Interests, Inc. 1% by HHLP 99% by Hersha Hospitality Management, LP VA HHLP King of Prussia Associates, LP 1% by HHLP King of Prussia, Inc. 99% by HHLP PA HHLP King of Prussia, Inc. 100% by HHLP PA 44 Delaware One, LLC 100% by 44 New England Management Company DE HHLP Malvern Associates, LP 1% by HHLP Malvern, Inc. 99% by HHLP PA HHLP Malvern, Inc. 100% by HHLP PA 44 Delaware Two, LLC 100% by 44 New England Management Company DE HHLP Oxford Valley Associates, LP 1% by HHLP Oxford Valley, Inc. 99% by HHLP PA HHLP Oxford Valley, Inc. 100% by HHLP PA 44 Delaware Three, LLC 100% by 44 New England Management Company DE HHLP Wilmington Associates, LP 1% by HHLP Wilmington, Inc. 99% by HHLP DE HHLP Wilmington, Inc. 100% by HHLP DE 44 Delaware, LLC 100% by 44 New England Management Company DE HHLP Bethlehem Associates, L.P. 1% by HHLP Bethlehem, LLC 99% by HHLP PA HHLP Bethlehem, LLC 100% by HHLP PA HHLP Langhorne One Associates, LLC 1% by HHLP Langhorne One, LLC 99% by HHLP PA HHLP Langhorne One, LLC 100% by HHLP PA HHLP Scranton Associates, L.P. .5% by HHLP Scranton, LLC 99.5% by HHLP PA HHLP Scranton, LLC 100% by HHLP PA HHLP Valley Forge Associates 1% by HH LLC 99% by HHLP PA 2844 Associates, LP 1% by HH LLC 99% by HHLP PA 3144 Associates, LP 1% by HH LLC 99% by HHLP PA 3544 Associates, LP 1% by Hersha Hospitality Limited Liability Company - Danville 99% by HHLP PA Hersha Hospitality Limited Liability Company - Danville 100% by HHLP DE HHLP Tyson’s Corner Associates, LLC 100% by HHLP DE 44 Tyson’s Corner, LLC 100% by 44 New England Management Company DE Affordable Hospitality Associates, LP 99% by HHLP 1% by Race Street, LLC PA Race Street, LLC 100% by HHLP PA Philly One TRS, LLC 100% by 44 New England Management Company PA 944 Associates 1% by Hersha Hospitality Limited Liability Company - Carlisle 99% by HHLP PA Name of Entity Ownership Jurisdiction of Incorporation or Organization Hersha Hospitality Limited Liability Company - Carlisle 100% by HHLP DE 2144 Associates - Hershey 1% by Hersha Hospitality Limited Liability Company - Hershey 99% by HHLP PA Hersha Hospitality Limited Liability Company - Hershey 100% by HHLP DE 2144 Associates - Selinsgrove 1% by Hersha Hospitality Limited Liability Company - Selinsgrove 99% by HHLP PA Hersha Hospitality Limited Liability Company - Selinsgrove 100% by HHLP DE 2444 Associates 1% by Hersha Hospitality Limited Liability Company - West Hanover 99% by HHLP PA Hersha Hospitality Limited Liability Company - West Hanover 100% by HHLP DE 44 Framingham Associates, LLC 100% by HHLP MA Chelsea Grand East, LLC 1% by Chelsea Grand East Manager, LLC 99% by HHLP NY Chelsea Grand East Manager, LLC 100% by HHLP DE 44 Chelsea Delaware, LLC 100% by 44 New England Management Company DE HHLP Franklin Associates, LLC 99% by HHLP 1% by Franklin Managing Member, LLC MA 44 Franklin Managing Member, LLC 100% by HHLP MA HHLP Dartmouth One Associates, LLC 99% by HHLP 1% by 44 Dartmouth One, LLC MA 44 Dartmouth One, LLC 100% by HHLP DE HHLP Dartmouth Two Associates, LLC 99% by HHLP 1% by 44 Dartmouth Two, LLC MA 44 Dartmouth Two, LLC 100% by HHLP DE HHLP Dartmouth Two Holding, LLC 100% by HHLP DE HHLP Norwood Associates, LLC 99% by HHLP 1% by 44 Norwood Managing Member, LLC MA 44 Norwood Managing Member, LLC 100% by HHLP DE 44 Dartmouth, LLC 100% by 44 New England Management Company DE HHLP Brookhaven Associates, LLC 99.5% by HHLP .5% by 44 Brookhaven, LLC NY 44 Brookhaven, LLC 100% by HHLP DE HHLP Hauppauge Associates, LLC 99.5% by HHLP .5% by 44 Hauppauge, LLC NY 44 Hauppauge, LLC 100% by HHLP DE 44 Long Island One, LLC 100% by 44 New England Management Company DE 44 Alexandria Hotel, LLC 100% by HHLP DE 44 Alexandria Hotel Management, LLC 100% by 44 New England Management Company DE 44 Edison Associates, LLC 100% by HHLP NJ Brentwood Greenbelt, LLC 1% by Hersha Hospitality Greenbelt, LLC 99% by HHLP VA Hersha Hospitality Greenbelt, LLC 100% by HHLP VA Golden Triangle Greenbelt, LLC 74% by Brentwood Greenbelt, LLC 26% by third parties MD 44 Greenbelt One, LLC 100% by 44 New England Management Company DE 44 Greenbelt Two, LLC 100% by 44 New England Management Company DE Name of Entity Ownership Jurisdiction of Incorporation or Organization 44 Laurel Associates, LLC 100% by HHLP MD Brisam, LLC 100% by HHLP NY 44 Brookline Hotel, LLC 100% by HHLP DE 44 Brookline Management, LLC 100% by 44 New England Management Company DE Metro JFK Associates, LLC 1% by Metro JFK Managing Member, LLC99%by HHLP NY Metro JFK Managing Member, LLC 100% by HHLP NY 44 Metro, LLC 100% by 44 New England Management Company DE 44 Cambridge Associates, LLC 100% by HHLP MA HHLP Bridgewater Associates, LLC 100% by HHLP DE 44 Bridgewater, LLC 100% by 44 New England Management Company DE HHLP Charlotte Associates, LLC 100% by HHLP DE 44 Charlotte, LLC 100% by 44 New England Management Company DE HHLP Gaithersburg Associates, LLC 100% by HHLP DE 44 Gaithersburg, LLC 100% by 44 New England Management Company DE HHLP Pleasant Hill Associates, LLC 100% by HHLP DE 44 Pleasant Hill, LLC 100% by 44 New England Management Company DE HHLP Pleasanton Associates, LLC 100% by HHLP DE 44 Pleasanton, LLC 100% by 44 New England Management Company DE HHLP Scottsdale Associates, LLC 100% by HHLP DE 44 Scottsdale, LLC 100% by 44 New England Management Company DE HHLP White Plains Associates, LLC 100% by HHLP DE 44 White Plains, LLC 100% by 44 New England Management Company DE HHLP Langhorne Two Associates, LP 1% by HHLP Langhorne Two, LLC 99% by HHLP PA HHLP Langhorne Two, LLC 100% by HHLP PA Seaport Hospitality, LLC 99% by HHLP 1% 320 Pearl Street, Inc. DE 320 Pearl Street, Inc. 100% by 44 New England Management Company NY Seaport TRS, LLC 100% by 44 New England Management Company DE HHLP Chester Associates, LLC 100% by HHLP NY 44 Chester Management, LLC 100% by 44 New England Management Company DE The Inn @ Fifth Avenue, LLC 99% by HHLP 1% by HHLP Fifth Avenue Manager, LLC NY HHLP Fifth Avenue Manager, LLC 100% by HHLP DE 44 Hersha Norwich Associates, LLC 99% by HHLP 1% by 44 Norwich Manager, LLC CT 44 Norwich Manager, LLC 100% by HHLP DE 44 Norwich, LLC 100% by 44 New England Management Company DE Name of Entity Ownership Jurisdiction of Incorporation or Organization 5444 Associates 99% by HHLP 1% by 44 Duane Street, LLC PA 44 Duane Street, LLC 100% by HHLP DE 44 Duane Street Lessee, LLC 100% by 44 New England Management Company NY Hersha Camp Springs Associates, LLC 99% by HHLP 1% by Hersha Camp Springs Managing Member, LLC MD Hersha Camp Springs Managing Member, LLC 100% by HHLP MD Hersha Camp Springs Lessee, LLC 100% by 44 New England Management Company MD HHLP Harrisburg Friendship, LP 99% by HHLP 1% by HHLP Harrisburg Friendship GP, LLC PA HHLP Harrisburg Friendship GP, LLC 100% by HHLP PA 44 Harrisburg Friendship Lessee, LLC 100% by 44 New England Management Company PA Risingsam Hospitality, LLC 99% by HHLP 1% by Hersha Conduit Associates, LLC NY Hersha Conduit Associates, LLC 100% by HHLP NY HHLP Conduit Lessee, LLC 100% by 44 New England Management Company NY 44 Hersha Smithfield, LLC 99% by HHLP 1% by Hersha Smithfield Managing Member, LLC RI Hersha Smithfield Managing Member, LLC 100% by HHLP DE Hersha Smithfield Lessee, LLC 100% by 44 New England Management Company DE HHLP Smith Street Holding, LLC 99% by HHLP 1% by HHLP Smith Street Managing Member, LLC NY HHLP Smith Street Managing Member, LLC 100% by HHLP NY HHLP Smith Street Associates, LLC 100% by HHLP Smith Street Holding, LLC NY 44 Smith Street Lessee, LLC 100% by 44 New England Management Company NY York Street LLC 100% by HHLP York Street, LLC NY HHLP York Street, LLC 100% by HHLP DE York Street Lessee DE, LLC 100% by 44 New England Management Company DE 44 West Haven Hospitality, LLC 100% by HHLP CT Sawmill Three, LLC 99% by HHLP 1% by 44 West Haven Hospitality, LLC CT Sawmill Lessee, LLC 100% by 44 New England Management Company DE 44 Carlisle Associates 1% by Hersha Hospitality, LLC 99% by HHLP PA PRA Glastonbury Management, LLC 100% by HHLP CT PRA Glastonbury, LLC 1% by PRA Glastonbury Management, LLC 99% by HHLP DE Hersha PRA TRS, Inc. 100% by 44 New England Management Company DE HHLP Duo One Associates, LLC 1% by HHLP 99% by HHLP Duo One Managing Member, LLC NY HHLP Duo One Managing Member, LLC 100% by HHLP DE HHLP Duo One Lessee, LLC 100% by 44 New England Management Company DE HHLP Duo Three Associates, LLC 1% by HHLP 99% by HHLP Duo Three Managing Member, LLC DE HHLP Duo Three Manager, LLC 100% by HHLP DE Name of Entity Ownership Jurisdiction of Incorporation or Organization HHLP Duo Three Lessee, LLC 100% by 44 New England Management Company DE HHLP Duo Two Associates, LLC 1% by HHLP 99% by HHLP Duo Two Managing Member, LLC NY HHLP Duo Two Managing Member, LLC 100% by HHLP DE HHLP Duo Two Lessee, LLC 100% by 44 New England Management Company DE HHLP Wall Street Lessee, LLC 100% by 44 New England Management Company DE HHLP Wall Street Manager, LLC 100% by HHLP DE Maiden Hotel LLC 1% by HHLP Wall Street Manager, LLC 99% by HHLP NY HHLP DC Convention Center Lessee, LLC 100% by 44 New England Management Company DE HHLP DC Convention Center Manager, LLC 100% by HHLP DE HHLP DC Convention Center Associates, LLC 1% by HHLP DC Convention Center Manager, LLC 99% by HHLP DE HHLP Water Street Associates, LLC 1% by HHLP Water Street Manager, LLC 99% by HHLP DE HHLP Water Street Manager, LLC 100% by HHLP DE HHLP Water street Lessee, LLC 100% by 44 New England Management Company NY HHLP Parkside Manager LLC 100% by HHLP HHLP Parkside Associates LLC 1% by HHLP Parkside Manager LLC 99% by HHLP HHLP Parkside Lessee LLC 100% by 44 New England Management Company LTD Associates One, LLC 75% by HHLP 25% by third parties 0% by LTDO, LLC VA LTDO, LLC 75% by HHLP 25% by third parties VA HT LTD Williamsburg, LLC 75% by 44 New England Management Company 25% by third parties DE LTD Associates Two, LLC 75% by HHLP 25% by third parties 0% by LTDT, LLC VA LTDT, LLC 75% by HHLP 25% by third parties VA HT LTD Williamsburg Two, LLC 75% by 44 New England Management Company 25% by third parties VA Inn America Hospitality at Ewing, LLC 50% by HHLP 50% by third parties NJ HT Inn America TRS, Inc. 100% Inn America Hospitality at Ewing, LLC DE SB Partners, LLC 49.9% by HHLP Boston Two, LLC 50.1% by third parties MA HHLP Boston Two, LLC 100% by HHLP MA South Bay Sandeep, LLC 100% by SB Partners, LLC MA HHLP South Boston Lending Services, LLC 100% by HHLP MA Hiren Boston, LLC 49.9% by HHLP Boston One, LLC 50.1% by third parties MA HHLP Boston One, LLC 100% by HHLP MA South Bay Boston, LLC 49.9% by 44 New England Management Company 50.1% by third parties DE Metro 29th Street Associates, LLC 50% by H Metro Delaware, LLC 50% by third party NY H Metro Delaware, LLC 100% by HHLP DE Metro 29th Sublessee, LLC 50% by 44 New England Management Company 50% by third party NY Name of Entity Ownership Jurisdiction of Incorporation or Organization Mystic Partners, LLC Varying Percentages (based on certain assets owned by Mystic Partners, LLC) by HHLP and by third parties DE Mystic Partners Leaseco, LLC Varying Percentages (based on certain assets owned by Mystic Partners Leaseco, LLC) by 44 New England Management Company and third parties DE Mystic Special Purpose Corp. 100% by Mystic Partners, LLC DE 315 Trumbull Street Associates, LLC 88% by Mystic Partners, LLC 12% by a third party CT HT-315 Trumbull Street Associates, LLC 88% by Mystic Partners Leaseco, LLC 12% by a third party DE Adriaen’s Landing Hotel, LLC 95.662% by Mystic Partners, LLC 0.651% by HHLP 3.687% by a third party CT HT-Adriaen’s Landing Hotel TRS, LLC 95.662% by Mystic Partners Leaseco, LLC 0.651% by 44 New England Management Company 3.687% by a third party DE Danbury Suites, LLC 99% by Mystic Partners, LLC 1% by Mystic Special Purpose Corp. CT HT-Danbury Suites TRS, LLC 99% by Mystic Partners Leaseco, LLC 1% by Mystic Special Purpose Corp. DE Waterford Suites, LLC 99% by Mystic Partners, LLC 1% by Mystic Special Purpose Corp. CT HT-Waterford Suites TRS, LLC 99% by Mystic Partners Leaseco, LLC 1% by Mystic Special Purpose Corp. DE Warwick Lodgings, LLC 99% by Mystic Partners, LLC 1% by Mystic Special Purpose Corp. CT HT-Warwick Lodgings TRS, LLC 99% by Mystic Partners Leaseco, LLC 1% by Mystic Special Purpose Corp. DE Norwich Hotel, LLC 99% by Mystic Partners, LLC 1% by Mystic Special Purpose Corp. CT HT-Norwich Hotel TRS, LLC 99% by Mystic Partners Leaseco, LLC 1% by Mystic Special Purpose Corp. DE Whitehall Mansion Partners, LLC 100% by Mystic Partners, LLC CT HT-Whitehall Mansion Partners TRS, LLC 100% by Mystic Partners Leaseco, LLC DE Southington Suites, LLC 66% by Mystic Partners, LLC 1% by Mystic Special Purpose Corp. 33% by a third party CT HT-Southington Suites TRS, LLC 66% by Mystic Partners Leaseco, LLC 1% by Mystic Special Purpose Corp. 33% by a third party DE 790 West Street, LLC 67% by Mystic Partners, LLC 33% by a third party CT Exit 88 Hotel, LLC 99.9% by Mystic Partners, LLC 0.1% by Mystic Special Purpose Corp. CT HT-Exit 88 Hotel TRS, LLC 100% by Mystic Partners Leaseco, LLC DE H Eighth Avenue Associates, LLC 100% by HHLP NY H Nevins Street Associates, LLC 99% by HHLP 1% by HHLP Nevins Street Manager, LLC NY HHLP Nevins Street Manager, LLC 100% by HHLP DE HHLP Malvern Associates 2,LP 99% by HHLP 1% by HHLP Malvern 2, LLC PA HHLP Malvern 2, LLC 100% by HHLP PA 44 Hartford Associates, LLC 100% by HHLP CT
